Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.42 Page 1 of 14




 1 Stephen M. Lobbin (SBN 181195)
   sml@smlavvocati.com
 2 Austin J. Richardson (SBN 319807)
   ajr@smlavvocati.com
 3 SML AVVOCATI P.C.
   4640 Cass Street #90142
 4 San Diego, CA 92019
   Tel: 949.636.1391
 5
     Attorneys for Defendants
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10

11
     APPLIED BIOLOGICAL                           Case No. 3:20-cv-02500-AJB-LL
12   LABORATORIES, INC.,
                         Plaintiff,               MOTION TO DISMISS FOR
13
                                                  FAILURE TO STATE A CLAIM
14                v.                              OR, ALTERNATIVELY, FOR
                                                  MORE DEFINITE STATEMENT;
15 DIOMICS CORPORATION, a                         MEMORANDUM IN SUPPORT
   Delaware corporation; ANTHONY
16 ZOLEZZI, an individual, and DOES 1-            Date: May 6, 2021
   50, inclusive,
17                                                Time: 2:00 p.m.
                         Defendants.              Ctrm: 4A
18
                                                  Honorable Anthony J. Battaglia
19

20

21         COMES NOW Defendant Diomics Corporation (“Diomics”) and Defendant
22   Anthony Zolezzi (“Zolezzi,” together with Diomics, “Defendants”) and pursuant to
23   Federal Rule of Civil Procedure 12(b)(6) move to dismiss Plaintiff Applied Biological
24   Laboratories, Inc.’s (“ABL”) Complaint for failure to state a claim. In the alternative,
25   Defendants also respectfully request that the Court order ABL to provide a more
26   definite statement pursuant to Federal Rule of Civil Procedure 12(e).
27

28
                                               -1-
                                                                        Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.43 Page 2 of 14




 1
                                      INTRODUCTION
 2
           Diomics is a leading biotechnology company focused on science-based
 3
     innovation and the development of life-improving products, including materials that
 4
     improve the speed, sensitivity, and accuracy in the capture and detection of nucleic
 5
     acids and proteins. Based on its patented Diomat™ technology, Diomics’ work has
 6
     applicability in several nanoscale settings in biomedical engineering, genomics, and
 7
     stem cell research.
 8
           Zolezzi, a serial entrepreneur, became the Chief Executive Officer of Diomics
 9
     in March 2020. He was formerly the Chief Executive Officer of Twinlab
10
     Consolidation Corporation and an advisor with Pegasus Capital Advisors LP
11
     (“Pegasus”), a private equity fund manager.
12
           Using its own technology, and in response to the pandemic, Diomics
13
     endeavored to create an antiviral nasal spray that would capture, bind, and neutralize
14
     the SARS-CoV-2 virus before it could reach and enter cells that cause infection. In
15
     September 2020, Diomics issued a press release announcing the development of its
16
     Dioguard™ antiviral nasal spray and is presently seeking authorization from FDA to
17
     accelerate human trials of its Dioguard™ product.
18
           Over two years ago, while Zolezzi was still an advisor there, ABL had sought
19
     funding from Pegasus in connection with the development of its antiviral nasal spray
20
     technology. Pegasus, however, declined to invest in ABL, and the parties ended all
21
     communications in 2018—well before the onset of the pandemic.
22
           Now, many years later, rather than prevail in the marketplace, ABL has asserted
23
     paper-thin allegations of trade secret misappropriation against Diomics and Zolezzi.
24
     But as explained below, ABL fails to offer anything except mere circumstantial
25
     evidence in support of its claims. Indeed, ABL cannot specifically identify what
26
     Diomics and Zolezzi are alleged to have misappropriated; nor can ABL specifically
27
     identify how Diomics and Zolezzi are alleged to have actually used those trade secrets.
28
                                               -2-
                                                                       Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.44 Page 3 of 14




 1
     ABL’s claims therefore amount to little more than an anticompetitive fishing
 2
     expedition, and the Court should dismiss ABL’s trade secret claims (Counts I and II).
 3
     The Court should also dismiss Count III of ABL’s Complaint for statutory unfair
 4
     competition under California Bus. & Prof. Code § 17200. This claim is based on the
 5
     exact same set of facts that are alleged to support ABL’s trade secret claims, and
 6
     Count III is therefore preempted by the California Uniform Trade Secrets Act. Lastly,
 7
     and in the alternative only, the Court should order ABL to provide a more definite
 8
     statement of its trade secret claims and to further separate its allegations into more
 9
     discrete paragraphs to comply with the Federal Rules’ pleading standards.
10
         SUMMARY OF ABL’S FACTUAL ALLEGATIONS IN SUPPORT OF
11
                             MISAPPROPRIATION CLAIMS
12
           The set up for ABL’s Complaint is straightforward. As alleged by ABL, in the
13
     course of seeking an investment in 2017 and 2018, ABL had made available to
14
     Pegasus some 90 highly confidential and proprietary files related to ABL’s alleged
15
     trade secrets. (Compl. ¶ 5.) According to ABL, these files included a detailed
16
     business plan, ABL’s scientific results, experimental designs, patent documents,
17
     formulations, manufacturing processes, and marketing strategies. (Compl. ¶¶ 5, 27.)
18
           Because Zolezzi was an advisor at Pegasus at that time, ABL alleges that
19
     Zolezzi was “extensively involved” in the process of exploring business opportunities
20
     with ABL (Compl. ¶ 25), and on this basis ABL “believes” that Zolezzi must have
21
     “then improperly disclosed” ABL’s trade secrets to Diomics (Compl. ¶ 5). According
22
     to ABL, Defendants’ alleged misappropriation allowed Defendants to “avoid
23
     incurring the risk, time, and expense of independently developing their own
24
     technology.” (Compl. ¶ 1.)
25

26

27

28
                                              -3-
                                                                      Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.45 Page 4 of 14




 1
           Yet although ABL’s wordy complaint may tell a story, it does not allege
 2
     misappropriation with anywhere near the specificity required under the Federal Rules
 3
     of Civil Procedure. To the contrary, ABL’s allegations of misappropriation are
 4
     entirely circumstantial in nature.   Indeed, these allegations explicitly center on
 5
     Diomics’ September 2020 press release announcing an antiviral nasal spray that,
 6
     according to ABL, “bears a striking resemblance” to ABL’s products. (Compl. ¶ 4.)
 7
     As a result, and as noted above, ABL merely alleges that it “believes” that Zolezzi
 8
     misappropriated ABL’s trade secrets and “then improperly disclosed” those trade
 9
     secrets to Diomics. (Compl. ¶ 5.)
10
           The specific facts that ABL alleges in support of this “belief” can be found in
11
     Paragraphs 32 through 35 of the Complaint. But in those paragraphs, ABL marshals
12
     (at best) only mere circumstantial allegations of misappropriation. For example, ABL
13
     first alleges that, before March 2020, Diomics’ business was focused on producing
14
     products unrelated to antiviral nasal sprays. (Compl. ¶ 32.) ABL thus alleges that,
15
     although the parties “ceased discussing business opportunities in 2018” (Compl. ¶
16
     31), Diomics and Zolezzi were nevertheless “secretly preparing to launch a competing
17
     antiviral nasal spray product” using ABL’s trade secrets. (Compl. ¶ 32.)
18
           Next, ABL summarizes the press release from Diomics that was issued on
19
     September 8, 2020, in which Diomics announced its DioGuard™ nasal spray that has
20
     as its goal the creation of a durable barrier of antibodies to capture, bind, and
21
     neutralize the SARS-CoV-2 virus before it causes infection. (Compl. ¶ 33.) ABL
22
     then alleges that by this time, Diomics had “revamped” its website to claim a new
23
     market focus. (Compl. ¶ 34.)
24
           It is then in Paragraph 35 that ABL makes the circumstantial nature of its
25
     allegations all too clear:
26
           Diomics (sic) sudden development and quick public launch of
27
           DioGuard™, as well as its transition into an entirely new product market,
28
                                              -4-
                                                                      Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.46 Page 5 of 14




 1         within a matter of months of hiring Zolezzi all caused [ABL] grave
 2         concern regarding the possible misuse of its intellectual property.

 3   (Compl. ¶ 35.) ABL then concludes its allegations of misappropriation by stating that
 4   it has “investigated the events surrounding Zolezzi’s acquisition of [ABL’s]
 5   intellectual property, Diomics’ hiring of Zolezzi, and Diomics’ development of
 6   DioGuard™.” (Compl. ¶ 35.) Notably, ABL does not allege what results, if any,
 7   came from its alleged investigation. Regardless, it is on the basis of these facts alleged
 8   in Paragraphs 32 through 35 that ABL bases its trade secrets claims (Count I under
 9   the Defend Trade Secrets Act [“DTSA”] and Count II under the California Uniform
10   Trade Secret Act [“CUTSA”]) against Diomics and Zolezzi and asserts in conclusory
11   fashion that Diomics and Zolezzi “misappropriated” ABL’s trade secrets. (Comp. ¶¶
12   49, 59.)
13         As explained below, these circumstantial allegations of misappropriations fall
14   far short of the specificity standard required under the Federal Rules. In addition,
15   ABL cannot or does not specify which alleged trade secrets Defendants are alleged to
16   have misappropriated. Instead, ABL seems to allege that Defendants misappropriated
17   all of ABL’s alleged trade secrets. (Compl. ¶¶ 27, 41.) This too is insufficient to
18   identify ABL’s alleged trade secrets with particularity.
19                                        ARGUMENT
20              I.   Legal Standard To Plead Misappropriation Under DTSA
21         To plead a trade secret misappropriation cause of action under the DTSA, a
22   plaintiff must allege the following: “(1) the plaintiff owned a trade secret; (2) the
23   defendant misappropriated the trade secret; and (3) the defendant’s actions damaged
24   the plaintiff.” Power Integrations, Inc. v. De Lara, No. 20-CV-410-MMA (DEB),
25   2020 WL 4582675, at *10 (S.D. Cal. Aug. 10, 2020).
26         In doing so, a DTSA plaintiff must satisfy the plausibility standards under Rule
27   8. See id. at *9. Threadbare recitals of the elements of a DTSA claim are therefore
28   plainly insufficient. See, e.g., Navigation Holdings, LLC v. Molavi, No. 19-CV-
                                                -5-
                                                                         Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.47 Page 6 of 14




 1
     02644-LHK, 2020 WL 5074307, at *5 (N.D. Cal. Aug. 25, 2020); Knights Armament
 2
     Co. v. Optical Systems Tech., Inc., 568 F. Supp. 2d 1369, 1377 (M.D. Fla. 2008)
 3
     (dismissing trade secret counterclaim under Twombly because claimant failed to
 4
     provide details on how counterclaim-defendants “allegedly used the trade secrets”).
 5
           Although a plaintiff’s trade secrets need not be disclosed in detail in the
 6
     complaint, “courts generally require sufficient pleading such that the other party is on
 7
     notice of what it is alleged to have been misappropriated.” Yeiser Research & Dev.
 8
     LLC v. Teknor Apex Co., 281 F. Supp. 3d 1021, 1043-44 (S.D. Cal. 2017) (quoting
 9
     BlueEarth Biofuels, LLC v. Hawaiian Elec. Co., Inc., 780 F. Supp. 2d 1061, 1078 (D.
10
     Haw. 2011)). In addition, because courts may not presume the transfer of trade secrets
11
     merely where a party possesses it, 1 a plaintiff “must satisfy its pleading burden by
12
     showing how improper acquisition, disclosure, or use occurred or is threatened.” See
13
     Power Integrations, 2020 WL 4582675, at *19 (citing Agency Solutions.Com, LLC v.
14
     TriZetto Grp., Inc., 819 F. Supp. 2d 1001, 1027 (E.D. Cal. 2011)). Therefore, where
15
     a claimant “fails to allege what, if any, misappropriated trade secrets [a defendant]
16
     used,” dismissal is warranted. See Physician’s Surrogacy, Inc. v. German, No.
17
     17CV0718-MMA (WVG), 2017 WL 3622329, at *9 (S.D. Cal. Aug. 23, 2017)
18
     (dismissing DTSA claim with leave to amend).
19
           As such, though a complaint may rely on “circumstantial allegations of a
20
     defendant’s misappropriation,” courts “must strike a balance between that reality and
21
     the fair notice Rule 8 requires.” See Yeiser, 281 F. Supp. 2d at 1048 (citing Accenture
22
     Glob. Servs. GMBH v. Guidewire Software Inc., 581 F. Supp. 2d 654, 662 (D. Del.
23

24   1
       “State and federal courts in California have held that a plaintiff must prove more
25   than a defendant’s mere possession of trade secrets.” Power Integrations, 2020 WL
     4582675, at *12 (citing Pellerin v. Honeywell Int’l, Inc., 877 F. Supp. 2d 983, 989
26   (S.D. Cal. 2012); Cent. Valley Gen. Hosp. v. Smith, 75 Cal. Rptr. 3d 771, 792 (Ct.
27   App. 2008)). Likewise, California’s courts do not recognize the “inevitable disclosure
     doctrine.” See SPS Techs., LLC v. Briles Aerospace, Inc., No. CV 18-9536-MWF
28   (ASX), 2019 WL 1974902, at *13 (C.D. Cal. Mar. 11, 2019) (collecting cases).
                                               -6-
                                                                        Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.48 Page 7 of 14




 1
     2008)). Thus, a court “will not permit a plaintiff ‘to conduct a fishing expedition
 2
     based upon . . . bare allegations’ of misappropriation.” See id. (quoting Accenture,
 3
     581 F. Supp. 2d at 663). For example, in Accenture, a plaintiff’s trade secret claim
 4
     was dismissed, because the plaintiff had failed to allege how the defendant had used
 5
     the trade secrets in developing its products; rather, the plaintiff had merely alleged
 6
     only that the defendant “‘seemed to’ develop its products ‘surprisingly quickly.’” See
 7
     id. at 663-64. As further support for its ruling, the Accenture court observed that
 8
     “allegations of similarity, without more, do not support a claim of misappropriation
 9
     of trade secrets.” See id. n. 13 (quoting Brown v. Adidas, 938 F. Supp. 628, 634 (S.D.
10
     Cal. 1996)).
11
           Other courts have likewise ruled that such circumstantial allegations are
12
     insufficient to permit an inference that a defendant has acquired, disclosed, or used a
13
     plaintiff’s trade secret information. See MACOM Tech. Sols. Inc. v. Litrinium, Inc.,
14
     No. SACV19220JVSJDEX, 2019 WL 4282906, at *9 (C.D. Cal. June 3, 2019)
15
     (dismissing DTSA and CUTSA claims without prejudice for failure to specifically
16
     plead misappropriation). For example, in MACOM, the Court rejected conclusory
17
     allegations that failed to allege “how the misappropriation occurred, when it occurred,
18
     and what was misappropriated.” See id. Thus, in that case, the “mere allegation that
19
     [an employee] left Plaintiffs’ employ for a competitor who also sells [similar]
20
     products” was “insufficient.” See id.
21
            II.     Because Its Circumstantial Allegations Of Misappropriation Are
22
                    Insufficient, ABL’s Trade Secret Claims Should Be Dismissed.
23
           As summarized above, ABL’s allegations in support of its trade secrets claims
24
     (Counts I and II) are circumstantial at best, and in view of the case law cited above,
25
     wholly insufficient. ABL’s circumstantial allegations are on all fours with the types
26
     of deficient circumstantial evidence rejected by other courts. See Accenture, 581 F.
27
     Supp. 2d at 663; MACOM, 2019 WL 4282906, at *9. Like in Accenture, ABL bases
28
                                               -7-
                                                                       Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.49 Page 8 of 14




 1
     its allegations of misappropriation on what it believes to be a “surprisingly quick”
 2
     product launch from Diomics. (See Compl. ¶ 35.) And like in MACOM, ABL seeks
 3
     an inference that Zolezzi’s move from Pegasus in 2018 to Diomics in 2020, coupled
 4
     with Diomics announcement of an antiviral nasal spray, equate to evidence of
 5
     misappropriation. (See Compl. ¶ 35; Ex. A (Sept. 8, 2020 press release).)
 6
           But absent from any of these circumstantial allegations is anything that
 7
     specifically alleges which trade secrets were misappropriated, when they were
 8
     misappropriated, or how those trade secrets were used in developing Diomics’ new
 9
     product. See Yeiser, 281 F. Supp. at 1048 (ruling that a court should not “permit a
10
     plaintiff to conduct a fishing expedition based upon . . . bare allegations of
11
     misappropriation.”) (internal quotations omitted). Therefore, because ABL “fails to
12
     allege what, if any, misappropriated trade secrets [Diomics] used,” dismissal is
13
     warranted. Physician’s Surrogacy, 2017 WL 3622329, at *9 (emphasis added); see
14
     also MACOM, 2019 WL 4282906, at *3, 9 (dismissing both DTSA and CUTSA
15
     claims under a single analysis).
16
           III.   ABL’s Count III Should Also Be Dismissed, Because It Is Preempted
17
                  By The CUTSA.
18
           ABL’s Count III should also be dismissed because it is preempted by the
19
     California Uniform Trade Secrets Act. Cal. Civil C. § 3426, et seq. Specifically,
20
     California courts have held that “[a] claim for common law or even statutory unfair
21
     competition may be preempted under [§ 3426.7 of the CUTSA] if it relies on the same
22
     facts as the misappropriation claim.” K.C. Multimedia, Inc. v. Bank of Am. Tech. &
23
     Operations, Inc., 171 Cal. App. 4th 939, 961, 90 Cal. Rptr. 3d 247, 263 (2009). This
24
     is because CUTSA “provides an exclusive remedy,” and it therefore “displaces claims
25
     that are ‘based on the same nucleus of facts as the misappropriation of trade secrets
26
     claim for relief.’” Erhart v. BofI Holding, Inc., No. 15-CV-02287-BAS-NLS, 2020
27

28
                                              -8-
                                                                     Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.50 Page 9 of 14




 1
     WL 1550207, at *36 (S.D. Cal. Mar. 31, 2020) (quoting K.C. Multimedia, 171 Cal.
 2
     App. at 958)).
 3
           Otherwise, a plaintiff could make a “transparent attempt to evade the strictures
 4
     of CUTSA by restating a trade secret claim as something else.” See id. (quoting
 5
     Silvaco Data Sys. v. Intel Corp., 184 Cal. App. 4th 210, 236, 109 Cal.Rptr.3d 27
 6
     (2010), disapproved on other grounds by Kwikset Corp. v. Superior Court, 51 Cal.
 7
     4th 310, 337, 120 Cal.Rptr.3d 741, 246 P.3d 877 (2011)). Thus, under California law,
 8
     where a “statutory unfair competition claim rests squarely on [the] factual allegations
 9
     of trade secret misappropriation,” the claim is preempted. See K.C. Multimedia, 171
10
     Cal. App. at 962; Anokiwave, Inc. v. Rebeiz, No. 18-CV-629 JLS (MDD), 2018 WL
11
     4407591, at *2 (S.D. Cal. Sept. 17, 2018) (“If there is no material distinction between
12
     the wrongdoing alleged . . . the CUTSA claim preempts the other claim.”) (quoting
13
     Convolve, Inc. v. Compaq Comp. Corp., No. 00 CV 5141 (GBD), 2006 WL 839022,
14
     at *6 (S.D.N.Y. Mar. 31, 2006) (applying California law)).
15
           That is precisely the case here. ABL’s statutory unfair competition claim
16
     (Count III) “rests squarely” on ABL’s allegations of trade secret misappropriation.
17
     See K.C. Multimedia, 171 Cal. App. at 962. In fact, there are no specific facts alleged
18
     in support of Count III other than ABL’s allegations of trade secret misappropriation.
19
     (See Compl. ¶ 64 (incorporating all prior allegations).) As a result, the only other
20
     allegations offered in support of Count III are the conclusory allegations that Diomics
21
     and Zolezzi engaged in unfair competition by “misappropriating [ABL’s] confidential
22
     and proprietary information” (Compl. ¶ 65) and by “us[ing] [ABL’s] confidential and
23
     proprietary trade secret information through material misrepresentations and
24
     omissions.” (Compl. ¶ 67.) Count III is therefore a “transparent attempt to evade the
25
     strictures of the CUTSA,” and is plainly preempted. See Erhart, 2020 WL 1550207,
26

27

28
                                               -9-
                                                                       Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.51 Page 10 of 14




 1
     at *36. 2 It should therefore be dismissed. See Anokiwave, 2018 WL 4407591, at *8
 2
     (dismissing statutory unfair competition claim as preempted under the CUTSA).
 3
           IV.    In The Alternative, The Court Should Order ABL To Provide A
 4
                  More Definite Statement Of Its Claims.
 5
           “[A] trade secrets plaintiff must sufficiently identify its alleged trade secrets in
 6
     order to proceed to discovery.” Yeiser Research & Dev., LLC v. Teknor Apex Co.,
 7
     No. 17-CV-1290-BAS-MSB, 2019 WL 2177658, at *1 (S.D. Cal. May 20, 2019); see
 8
     also Resonance Tech., Inc. v. Koninklijke Philips Elecs., N.V., No. CV 08-2580 PSG
 9
     (PLAX), 2008 WL 4330288, at *4 (C.D. Cal. Sept. 17, 2008) (ordering plaintiff to
10
     file amended complaint that indicates “what information, aside from its patented
11
     technology, that Defendants have allegedly misappropriated”). Therefore, as noted
12
     at the outset, “courts generally require sufficient pleading such that the other party is
13
     on notice of what it is alleged to have been misappropriated.” Yeiser Research &
14
     Dev. LLC v. Teknor Apex Co., 281 F. Supp. 3d 1021, 1043-44 (S.D. Cal. 2017)
15
     (quoting BlueEarth Biofuels, LLC v. Hawaiian Elec. Co., Inc., 780 F. Supp. 2d 1061,
16
     1078 (D. Haw. 2011)).
17
           For these reasons, “the party alleging the misappropriation shall identify the
18
     trade secret with reasonable particularity.” Rovince Int’l Corp. v. Preston, No. CV
19
     13-3527 CAS PJWX, 2013 WL 5539430, at *7 (C.D. Cal. Oct. 7, 2013) (quoting Cal.
20

21
     2
       To be clear, Plaintiff’s reference to unspecified “confidential and proprietary
     information” in Paragraphs 65 and 67 of the Complaint does not avoid the dismissal
22   of Count III for preemption. This “confidential and proprietary information” is simply
23   a veiled reference to ABL’s alleged trade secrets and therefore should not change the
     Court’s analysis. But in any event, the “CUTSA displaces ‘all claims premised on
24   the wrongful taking and use of confidential business and proprietary information,
25   even if that information does not meet the statutory definition of a trade secret.’”
     Erhart, 2020 WL 1550207, at *37 (quoting ChromaDex, Inc. v. Elysium Health, Inc.,
26   369 F. Supp. 3d 983, 989 (C.D. Cal. 2019)). Indeed, “[i]t would defeat the purpose
27   of CUTSA to allow [a claimant] to maintain claims based on these allegations.” See
     id. (citing Silvaco, 184 Ca. App. 4th at 29 n.22)). So, either way, Count III runs
28   headlong into preemption under the CUTSA.
                                               -10-
                                                                         Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.52 Page 11 of 14




 1
     Code Civ. P. § 2019.210). 3 As a result, where a complaint contains (for example) an
 2
     “encyclopedic list” of alleged trade secrets, the complaint has failed to identify the
 3
     trade secret with reasonable particularity. See id. (granting petition for more definite
 4
     statement as to trade secret claim).
 5
           Separately, a motion for a more definite statement will also ordinarily be
 6
     granted where a pleading is “unintelligible” such that a defendant “cannot reasonably
 7
     prepare a response.” Warner v. CBRE, Inc., No. 13-CV-80055, 2013 WL 12084301,
 8
     at *3 (S.D. Fla. Dec. 11, 2013) (quoting Fed. R. Civ. P. 12(e)). A complaint may
 9
     therefore be deficient where it “fails to separate allegations and facts into distinct,
10
     separate paragraphs.” See id. (citing Politico v. Promus Hotels, Inc., 184 F.R.D. 232,
11
     234 (E.D.N.Y. 1999) (ordering plaintiff to re-plead, stating that “as much as possible,”
12
     a complaint should “avoid multiple allegations per paragraph”)).
13
           So where a complaint’s paragraphs span pages or contain “narratives setting
14
     forth multiple allegations which do not appear to be related,” a court may order a
15
     plaintiff to amend its complaint to set the allegations out in “separate, numbered
16
     paragraphs in accordance with Rule 10(b) and 8(a)(2).”            Yufa v. Lighthouse
17
     Worldwide Sols., Inc., No. C 09-00968-MEJ, 2009 WL 1690511, at *2 (N.D. Cal.
18
     June 16, 2009) (granting motion for more definite statement). Otherwise, where a
19
     complaint is “riddled with multiple allegations per paragraph,” preparing a responsive
20
     answer can become “virtually impossible.” See Warner, 2013 WL 12084301, at *3
21
     (requiring plaintiff to file amended complaint).
22

23

24

25
     As explained in Rovince, the application of § 2019.210 is appropriate in federal
     3
26 court. See also Gabriel Techs. Corp. v. Qualcomm Inc., 2012 WL 849167 (S.D. Cal.
27 March 13, 2012) (applying Erie and Hanna to find that § 2019.210 should be applied
   because it does not conflict with any federal rule and avoids undesirable forum
28 shopping).
                                               -11-
                                                                        Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.53 Page 12 of 14




 1
           Here, ABL’s Complaint fails both of these tests, and therefore a more definite
 2
     statement is appropriate. Apart from providing a broad list categories ABL provided
 3
     to Pegasus in 2018 (Compl. ¶ 27), ABL altogether fails to identify which specific
 4
     trade secret or trade secrets Defendants are alleged to have misappropriated. See
 5
     Rovince Int’l Corp., 2013 WL 5539430, at *7; see also MACOM, 2019 WL 4282906,
 6
     at *9 (“Plaintiffs do not allege which trade secrets were purportedly used . . . .”). ABL
 7
     has therefore failed to plead its alleged trade secrets with particularity, and Defendants
 8
     respectfully ask that the Court order ABL to provide a more definite statement of its
 9
     claims pursuant to Rule 12(e). See Rovince, 2013 WL 5539430, at *7. Otherwise,
10
     Defendants will be unable to frame a responsive pleading, given the fact that they are
11
     not on notice of what specifically they are alleged to have misappropriated. See id.
12
           On the other hand, ABL has failed to sufficiently separate the allegations in its
13
     Complaint into separate and distinct numbered paragraphs. See Warner, 2013 WL
14
     12084301, at *3. Instead, ABL’s Complaint consists of lengthy narrative paragraphs
15
     that often extend the length of an entire half page. (See Compl. ¶¶ 1-3, 16, 26-27, 29-
16
     30, 41-42, 54-55.) Therefore, because these paragraphs contain multiple allegations
17
     (often unrelated), preparing a responsive pleading is likely to be extremely
18
     burdensome if not “virtually impossible.” See Warner, 2013 WL 12084301, at *3.
19
     For this reason, too, the Court should order ABL to re-plead its Complaint to comply
20
     with Rules 10(b) and 8(a)(2). See id.
21
                                         CONCLUSION
22
           ABL’s circumstantial allegations of misappropriation are insufficient, and the
23
     Court should dismiss Counts I and II for failure to state a claim. And because ABL’s
24
     statutory unfair competition claim is premised on its allegations of trade secret
25
     misappropriation, the Court also should dismiss ABL’s Count III as preempted under
26
     CUTSA. Lastly, and in the alternative, because ABL has failed to specify which trade
27
     secrets Defendants are alleged to have misappropriated, the Court should order ABL
28
                                                -12-
                                                                         Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.54 Page 13 of 14




 1
     to provide a more definite statement of its trade secrets claim. ABL should also be
 2
     ordered to re-plead its complaint so as to comply with Rules 10(b) and 8(a)(2).
 3

 4
                                           Respectfully submitted,
 5

 6   Dated: March 5, 2021                  SML Avvocati P.C.

 7                                         By:     /s/ Stephen M. Lobbin
 8                                               Attorneys for Defendants

 9                                         Kevin M. Bell
10                                         Pro Hac Vice Motion Pending
                                           Richard J. Oparil
11                                         Pro Hac Vice Motion Pending
12
                                           ARNALL GOLDEN GREGORY LLP
13                                         1775 Pennsylvania Ave. NW, Suite 1000
14                                         Washington, DC 20006
                                           (202) 677-4030
15

16                                         Andrew C. Stevens
                                           Pro Hac Vice Motion Pending
17                                         ARNALL GOLDEN GREGORY LLP
18                                         171 17th Street NW, Suite 2100
                                           Atlanta, GA 30363
19                                         (404) 873-8734
20

21

22

23

24

25

26

27

28
                                             -13-
                                                                     Case No. 3:20-cv-02500-AJB-LL
Case 3:20-cv-02500-AJB-LL Document 8 Filed 03/05/21 PageID.55 Page 14 of 14




 1
                                    PROOF OF SERVICE
 2

 3          I hereby certify that on March 5, 2021, I electronically transmitted the
 4   foregoing document using the CM/ECF system for filing, which will transmit the
 5   document electronically to all registered participants as identified on the Notice of
 6   Electronic Filing, and paper copies have been served on those indicated as non-
 7   registered participants, and via e-mail.
 8

 9   Dated: March 5, 2021                       /s/ Stephen M. Lobbin
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ACTIVE 54778575v1                           -14-
